The State, by and through its able District Attorney, has filed a lengthy motion for rehearing in this case in which it asserts that we erred in reversing the judgment of conviction, assigning several reasons why this motion should be granted. We have again reviewed the record in the light of said motion but remain of the opinion that the case was properly disposed of on the original submission. Therefore the State's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 582